Case: 5:18-cv-01846-JG Doc #: 11 Filed: 05/28/21 1 of 2. PageID #: 629



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                      :
REGINALD JOHNSON,                     :              CASE NO. 5:18-cv-01846
                                      :
            Petitioner,               :              OPINION & ORDER
                                      :              [Resolving Doc. 1]
v.                                    :
                                      :
WARDEN BRINGHAM SLOAN,                :
                                      :
            Respondent.               :
                                      :


JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

        Petitioner Reginald Johnson seeks a writ of habeas corpus under 28 U.S.C. § 2254.

        Under Local Rule 72.2(b), this case was automatically referred to a Magistrate Judge

for a Report and Recommendation. 1 On January 15, 2020 Magistrate Judge James R. Knepp,

II issued a Report and Recommendation, recommending this Court deny Johnson’s habeas

petition. 2      The parties had until January 29, 2020 to object to the Report and

Recommendation. 3 Neither party objected.

        Because neither party objected, the Court could adopt the Report and

Recommendation without review. 4             Still, the Court reviewed the Report and

Recommendation and agrees with Magistrate Judge Knepp’s determinations.                    As to

Petitioner’s first assignment of error, the Court agrees that Johnson’s state evidence claim is

procedurally defaulted. As to Petitioner’s second assignment of error, the Court agrees that


        1
         Local Rule 72.2(b).
        2
         Doc. 10.
       3
         28 U.S.C. § 636(b)(1); Local Rule 72.3(b).
       4
         See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149-53 (1985); US v. Walters, 638
F.2d 947, 949-50 (6th Cir. 1981).
Case: 5:18-cv-01846-JG Doc #: 11 Filed: 05/28/21 2 of 2. PageID #: 630

Case No. 5:18-cv-01846
Gwin, J.

Johnson failed to establish that the state court unreasonably applied Strickland 5 to his

ineffective assistance of counsel claim.

       Accordingly,      the   Court    ADOPTS      Magistrate   Judge   Knepp’s   Report   and

Recommendation and DENIES Johnson’s habeas petition.



       IT IS SO ORDERED.


 Dated: May 28, 2021                               s/       James S. Gwin
                                                   JAMES S. GWIN
                                                   UNITED STATES DISTRICT JUDGE




       5
           Strickland v. Washington, 466 U.S. 688 (1984).
                                                    -2-
